Citation Nr: 0907891	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-37 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for myopia. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to a disability rating in excess of 80 
percent for service-connected glomerulonephritis, for the 
period prior to May 15, 2007.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.

The issue of entitlement a disability rating in excess of 80 
percent for service-connected glomerulonephritis, for the 
period prior to May 15, 2007, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in combat while on active duty.

2.  The preponderance of the evidence is against a finding 
that the Veteran has a low back disability related to 
service.  

3.  The preponderance of the evidence is against a finding 
that the Veteran has a left knee disability related to 
service.  

4.  The Veteran does not have bilateral hearing loss related 
to service.  

5.  The Veteran does not have tinnitus related to service.

6.  The Veteran's myopia is not a disease or injury for which 
VA compensation benefits may be awarded.

7.  The Veteran does not have PTSD related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  An acquired disability manifested by myopia was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 4.9 (2008).

6.  PTSD was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  
In light of the Board's denial of the Veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to him under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Additionally, the Veteran has 
been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214)  reflects that he 
received multiple awards, including the Combat Action Ribbon, 
and his military occupational specialty was as a Field Radio 
Operator.  Based upon the above, the Board finds that the 
Veteran had combat service, and therefore his assertions as 
to combat events are presumed true as discussed in further 
detail below.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Low Back Disability

The Veteran contends that he has a low back disability due to 
lifting a sandbag in service.  

At the outset, the Board notes that the Veteran does not 
contend nor does the evidence show that a low back disability 
was incurred during combat.

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest to a degree of 10 percent within one year of 
service discharge, as discussed below. 

Service treatment records show that in March 2003, the 
Veteran complained of low back pain for one day when he 
failed to use proper techniques to lift up a sandbag.  A 
diagnosis of mild lower back strain was noted.  There were no 
further complaints related to the back during service. 

The first post-service indication of a back disability in the 
record is a September 2006 VA examination report noting a 
diagnosis of lumbosacral strain.  X-rays taken at that time 
revealed mild narrowing of L5-S1 disc space with a few 
millimeters of retrolisthesis of L5 on S1, but otherwise 
normal lumbosacral spine series.  

A February 2007 VA spine examination report is also of 
record.  Upon review of the September 2007 VA examination 
report and the claims folder, the examiner indicated that he 
disagreed with the earlier interpretation of the September 
2006 X-ray.  He saw no significant evidence of disc disease, 
narrowing of the spine or even retrolisthesis, and found that 
the spine series were "essentially unremarkable . . . there 
is no bony abnormality in the spine."  Pointing out that the 
Veteran had an episode of back strain during service, the 
examiner stated that a back strain, a muscle injury or 
strain, was not something for which there would be objective 
findings.  He added that the diagnosis in service was based 
on subjective criteria and that the lack of objective 
criteria is what leads to diagnosis of a strain (i.e. with a 
strain, there is no evidence of disc narrowing, disc rupture, 
or indication of neurological problems).  The examiner opined 
that it was at least as likely as not that the Veteran had a 
back strain while on active duty, which would have been 
expected to resolve, and which apparently did as he did not 
have any additional low back problems during service.  

Based on the evidence, the Board finds that service 
connection for a low back disability is not warranted.  While 
the Veteran was noted to have a back strain on one occasion 
during service, any disability appears to have been acute and 
transitory, and resolved without residuals.  There were no 
further complaints related to the back in service or until 
2006.   In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no opinion which 
provides a nexus between service and current disability.  In 
fact, the February 2007 VA addendum VA report found that his 
back disability in service resolved as expected and as shown 
by the current medical evidence.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, the 
criteria for service connection for a low back disability 
have not been met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
a low back disability related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Knee Disability

The Veteran contends that he has a left knee injury caused by 
the running requirement in service.

The Veteran does not contend nor does the evidence show that 
a left knee disability was incurred during combat.

Service treatments records are negative for any complaints or 
findings of a left knee disability.  The first indication in 
the record of a left knee disability is the September 2006 VA 
examination report which noted a diagnosis of left knee 
strain.  An X-ray report showed an impression of negative 
left knee. 

Based on the evidence, the Board finds that service 
connection for a left knee disability is not warranted.  
While he has a current diagnosis of left knee strain, there 
is no competent medical evidence that it is related to 
service.  Service treatment records are silent for any left 
knee problems and the first indication of disability was over 
a year after service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.   
Maxson, 230 F.3d at 1330.  Furthermore, there is no medical 
opinion in the record which provides a nexus between service 
and current disability. 

The Veteran is competent to attest to his observations of his 
disorder.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a left knee disability related to service) 
because he does not have the requisite medical expertise.  
See, Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
492.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due 
to exposure to explosions during combat operations.  

As previously established, the Veteran had combat service and 
may, therefore, be presumed to have been exposed to acoustic 
trauma in service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Having determined that the 
Veteran was exposed to acoustic trauma in service, the 
remaining questions before the Board are whether the Veteran 
has a current hearing loss disability that meets VA's 
standards of hearing loss disability of 38 C.F.R. § 3.385, 
and, if so, whether there is nexus between such current 
hearing loss disability and his service, including acoustic 
trauma in service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

The problem in this case is that there is no competent 
medical evidence that the Veteran currently has hearing loss 
for VA compensation purposes.  VA afforded the Veteran an 
audiology examination in September 2006, the report of which 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
1
5
10
10
LEFT
0
0
10
5
15

Speech recognition was 90 percent, bilaterally.  While the 
examiner noted the Veteran had bilateral mild sensorineural 
hearing loss at 8000 hertz, he noted clinically normal pure 
tone thresholds from 250-6000 hertz.

The evidence shows that the Veteran currently has normal 
hearing for VA rating criteria purposes, as outlined above.  
See 38 C.F.R. § 3.385.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, despite 
the fact that the Veteran served in combat and hearing loss 
is consistent with his service, service connection for 
bilateral hearing loss is not warranted because he does not 
currently have hearing loss for VA purposes.

The Veteran is competent to attest to his observations of his 
disorder.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has bilateral hearing loss related to service) 
because he does not have the requisite medical expertise.  
See  Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
492.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

The Board would point out to the Veteran that, at any time in 
the future that his hearing loss increases in severity, he 
may file a claim to reopen service connection for hearing 
loss disability.  VA already recognizes the occurrence of 
acoustic trauma in service.

Tinnitus

The Veteran essentially contends that he has tinnitus related 
to service.  

As previously discussed, as a combat veteran, the Veteran 
assertions as to acoustic trauma are presumed true as they 
are consistent with his combat service.  See 38 U.S.C.A. § 
1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The September 2006 VA audiology examination report noted that 
the Veteran indicated recurrent bilateral tinnitus which was 
not constant.  The examiner noted that the Veteran was a poor 
historian for tinnitus, and found that the Veteran's 
descriptions of tinnitus were a normal physiological response 
to loud noise, i.e. temporary tinnitus. The examiner stated 
that aside from this temporary condition, his symptoms did 
not seem to be very prevalent, if at all. 

The Board finds this opinion to be probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  See 
Prejean, 13 Vet. App. at 448-9.  The veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray, 7 Vet. App. at 492-93.

There is no competent medical evidence that the Veteran 
currently has tinnitus, other than a normal temporary 
reaction to loud noise.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  As noted above, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  Therefore, 
despite the fact that the Veteran served in combat and 
tinnitus is consistent with his service,  service connection 
for tinnitus is not warranted because there is no competent 
medical evidence that he currently has tinnitus.

The Veteran is competent to attest to his observations of his 
disorder.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has tinnitus related to service) because he does 
not have the requisite medical expertise.  See Routen, 10 
Vet. App. at 186; Espiritu, 2 Vet. App. at 492.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

If at any time in the future that the Veteran has medical 
evidence of tinnitus, he may file a claim to reopen service 
connection for tinnitus.  VA already recognizes the 
occurrence of acoustic trauma in service.

Myopia

The Veteran essentially contends that he has myopia due to 
service. 

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

VA afforded the Veteran an eye examination in September 2005 
which noted that the Veteran's best corrected vision was 
20/20, bilaterally.  Mild bilateral myopia was noted, as was 
mild optic nerve and intraocular pressure asymmetry.  

The Board finds that service connection for myopia is not 
warranted as it is not a disease or injury within the meaning 
of applicable legislation, as discussed above. As the mild 
optic nerve and intraocular pressure asymmetry, it has not 
been shown that an acquired eye disability had its onset in 
service.  There is no suggestion in the record that a 
chronic, acquired eye disability was present in service or is 
otherwise related to the Veteran's military service.  
Accordingly, service connection for myopia is denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

PTSD

The Veteran asserts that he has PTSD due to combat action.  
He has not, however, provided specific stressor details. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991)

In the present case, there is no medical evidence of a 
diagnosis of PTSD and certainly not one which conforms to 
DSM-IV.  On multiple occasions, the Veteran has been 
psychologically evaluated, and there has never been a finding 
of PTSD.   In connection with the Veteran's kidney 
transplant, he underwent psychological evaluation in March 
2006 and November 2006.  On both occasions, it was noted that 
he had no diagnoses of a mental disability.  Additionally, VA 
afforded the Veteran a PTSD examination in September 2006.  
Upon extensive evaluation of the Veteran and despite past 
combat experiences, the examiner noted that there was no 
psychiatric diagnosis.  He did acknowledge that the Veteran 
had some symptoms of PTSD, but they were not severe enough to 
warrant a PTSD diagnosis.  The examiner added that the 
Veteran may be at risk for exacerbation of PTSD symptoms in 
the future.  In any case, a clear preponderance of the 
evidence is against a finding that the Veteran currently has 
a diagnosis of PTSD in accordance with DSM-IV.  Without a 
diagnosis of PTSD, there is no basis to grant service 
connection.  See 38 C.F.R. § 3.304(f).

The Veteran is competent to attest to his observations of his 
disorder.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to service) because he does not 
have the requisite medical expertise.  See Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 492.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.


ORDER

Service connection for a low back disability is denied. 

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for myopia is denied. 

Service connection for PTSD is denied. 


REMAND

In a July 2007 rating decision, the RO increased the 
disability rating for glomerulonephritis to 80 percent, 
effective as of February 27, 2007.  In August 2007, the 
Veteran submitted a Notice of Disagreement to the July 2007 
rating decision.  Subsequently, in a September 2007 rating 
decision, the RO granted a 100 percent disability rating for 
glomerulonephritis, effective May 15, 2007.  This does not 
represent a full grant of benefits sought since the 100 
percent rating is only effective as of May 15, 2007.  The RO 
has not issued the Veteran a Statement of the Case that 
addresses the issue of entitlement to a rating in excess of 
80 percent for glomerulonephritis prior to May 15, 2007, 
therefore a remand is necessary to 


correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2008), Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board notes that in a December 2008 
rating decision, the RO proposed to decrease the disability 
rating for glomerulonephritis to 30 percent disabling.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a Statement of the 
Case pertaining to the issue of 
entitlement to a disability rating in 
excess of 80 percent for 
glomerulonephritis for the period prior to 
May 15, 2007.  The Veteran is hereby 
notified that, following the receipt of 
the Statement of the Case concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


